Citation Nr: 0701761	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-37 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Michael Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
October 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In March 1998, the veteran filed a claim of entitlement to 
service connection for a back condition.  The claim was 
denied in a December 1998 rating decision.  The veteran was 
notified of that decision and of his appeal rights by letter 
from the RO dated December 31, 1998.  He did not appeal.

In March 2003, the veteran filed another claim of entitlement 
to service connection for a back condition.  The claim was 
denied by the September 2003 rating decision, and the veteran 
appealed.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in September 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  The veteran submitted additional medical 
evidence directly to the Board at the hearing.  He has waived 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(2006).

In a December 2005 decision, the Board declined to reopen the 
veteran's previously-denied service-connection claim for a 
back condition on the grounds that new and material evidence 
had not been submitted.  The veteran duly appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court), which in a September 2006 Order remanded the matter 
back to the Board for compliance with the instructions of a 
"Joint Motion for Remand" (the Joint Motion) filed on 
behalf of counsel for the veteran and the VA Secretary.  The 
specifics of the Joint Motion will be discussed in greater 
detail below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Joint Motion found that VA did not satisfy the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) in connection with the instant appeal.  The Joint 
Motion specifically noted that the July 2003 VCAA letter, 
which was discussed at length by the Board in its December 
2005 decision, was inadequate in light of the Court's recent 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  [The 
Board observes that the Kent decision was issued three years 
after the VCAA letter in question and several months after 
its December 2005 decision in this case.]

The Court determined in Kent that to comply with the notice 
requirements of the VCAA, "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the 
claimant."  See Kent, supra, at 9-10.  The Court also noted 
that "the VCAA requires [VA] to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Id. at 10.

While the July 2003 VCAA letter advised the veteran of the 
elements of service connection, it did not inform him of the 
need to submit new and material evidence, did not inform him 
of the definition of these terms, did not notify the veteran 
of the bases of the prior denial, and did not describe "what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial."  The Joint 
Motion accordingly determined that the case must be remanded 
so that a complying VCAA notice letter addressing these 
deficiencies could be sent to the veteran.

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may no longer be 
cured by the Board.  The Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.)

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent.

2.  After completing any additional 
development which is deemed necessary, 
and if warranted by the evidentiary 
posture of the case, VBA should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


